11-4347-cr
         United States v. Morillo-Vidal

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of May, two thousand thirteen.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                SUSAN L. CARNEY,
 8                J. CLIFFORD WALLACE,*
 9                         Circuit Judges.
10
11
12
13       UNITED STATES OF AMERICA,
14
15                                            Appellee,
16
17                             -v.-                                         11-4347
18
19       JOHN CARTAGENA, CESAR TUEROS,
20
21                                            Defendants,
22
23       VLADIMIR ALEXIS MORILLO-VIDAL,
24       AKA VLADIMIR MORILLO,
25
26                                            Defendant-Appellant.
27
28
29       FOR APPELLANT:                ROLAND ACEVEDO, Scopetta Seiff Kretz &
30                                     Abercrombie, New York, NY.

                *
                Judge J. Clifford Wallace of the United States Court of
         Appeals for the Ninth Circuit, sitting by designation.
 1
 2   FOR APPELLEE:      RYAN P. POSCABLO, Assistant United States
 3                      Attorney, for Preet Bharara, United
 4                      States Attorney for the Southern District
 5                      of New York, New York, NY.
 6
 7        Appeal from the United States District Court for the
 8   Southern District of New York (Sweet, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the United States District

12   Court for the Southern District of New York is AFFIRMED.

13       Defendant-Appellant Vladimir Alexis Morillo-Vidal

14   (“Morillo-Vidal”) appeals from a judgment of conviction

15   entered on September 29, 2011, following a jury trial held

16   in the United States District Court for the Southern

17   District of New York (Sweet, J.).   A jury convicted Morillo-

18   Vidal of one count of conspiracy to distribute and possess

19   with the intent to distribute five kilograms and more of

20   cocaine, in violation of 21 U.S.C. §§ 846, 812, 841(a)(1)

21   and 841(b)(1)(A), and one count of attempting to possess

22   with the intent to distribute five kilograms and more of

23   cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1) and

24   841(b)(1)(A).   The district court sentenced Morillo-Vidal to

25   the mandatory minimum 120-month term of imprisonment.     We

26   assume the parties’ familiarity with the underlying facts,

27   the procedural history, and the issues presented for review.

28

                                   2
1        Morillo-Vidal argues on appeal that the evidence

2    presented at trial was insufficient to sustain the jury’s

3    verdict that he knowingly attempted to possess with the

4    intent to distribute approximately 47 kilograms of cocaine.

5    A defendant challenging a jury’s verdict of guilt must

6    establish that no rational juror could have found that the

7    Government proved the elements of the crime beyond a

8    reasonable doubt.     United States v. Rodriguez, 392 F.3d 539,

9    544 (2d Cir. 2004).    Morillo-Vidal cannot meet this “heavy

10   burden.”    Id.

11       The evidence adduced at trial showed that Morillo-Vidal

12   agreed to meet with Audrey Bonanno, who possessed 47

13   kilograms of sham cocaine, to pick up the drugs on behalf of

14   “Bubu.”    After exchanging numerous calls with “Bubu” and

15   Bonanno, Morillo-Vidal went to a McDonald’s in Manhattan to

16   meet Bonanno and retrieve a duffel bag containing the

17   cocaine.    Morillo-Vidal’s claim that he was unaware of the

18   duffel bag’s contents is undermined by testimony

19   establishing that the bag containing the sham drugs was

20   partially unzipped, the trunk of the vehicle where the bag

21   was located was well-lit, and Morillo-Vidal reached into the

22   bag to push the duct-taped bricks of sham cocaine further

23   inside the bag before zipping it closed.    Morillo-Vidal’s


                                     3
1    claim that he believed the bag to contain clothing is

2    suspect given that the duffel bag weighed approximately 100

3    pounds.   In addition, when the agents interrupted the

4    transaction, Morillo-Vidal was poised to take sole

5    possession of the drugs – a cache worth approximately $1.8

6    million – reflecting his position of trust with “Bubu.”

7    Based on these facts, the jury reasonably determined that

8    the Government had met its burden to show Morillo-Vidal’s

9    knowledge of the contents of the duffel bag.

10       For the foregoing reasons, the judgment of the district
11
12   court is hereby AFFIRMED.
13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15

16




                                   4